          Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONELLE MURPHY,

                                 Petitioner,

                     -against-                                       20-CV-3076 (LLS)

                                                                           ORDER
 WARDEN OF ATTICA CORRECTIONAL
 FACILITY,

                                 Respondent.

LOUIS L. STANTON, United States District Judge:

        Petitioner, currently incarcerated in Attica Correctional Facility, filed this pro se letter

seeking an extension or “stay of abeyance” to file a petition for a writ of habeas corpus to

challenge his New York County conviction. Petitioner also asks the Court to appoint him counsel

to assist him in challenging his conviction. Because Petitioner has not filed a petition for habeas

corpus under 28 U.S.C. § 2254, and because the Court lacks jurisdiction to grant an extension or

stay with regards to a petition that has not been filed, the Court grants Petitioner leave to file a

petition for a writ of habeas corpus under 28 U.S.C. § 2254 and an application to proceed in

forma pauperis (“IFP”) before the statute of limitations period expires on June 25, 2020.

                                     STANDARD OF REVIEW

        The Court may entertain a petition for a writ of habeas corpus on “behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Under

Rule 4 of the Rules Governing § 2254 Cases, the Court has the authority to review and dismiss a

§ 2254 petition without ordering a responsive pleading from the state “[i]f it plainly appears from

the petition and any attached exhibits that the petitioner is not entitled to relief in the district

court.” Rules Governing § 2254 Cases, Rule 4; see Acosta v. Nunez, 221 F.3d 117, 123 (2d Cir.
          Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 2 of 25



2000). The Court is obliged to construe pro se pleadings liberally and interpret them “to raise the

strongest arguments they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d

Cir. 2006) (citations omitted) (emphasis in original); see Green v. United States, 260 F.3d 78, 83

(2d Cir. 2001). Nevertheless, a pro se litigant is not exempt “from compliance with relevant rules

of procedural and substantive law.” Tragath v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983).

                                         BACKGROUND

       Petitioner submits a letter in which he requests an extension or a “stay of abeyance” to

file his federal habeas petition because he has additional grounds for relief that he needs to

exhaust in the state courts, and he has been unable to get regular access to the facility’s law

library due to the COVID-19 pandemic. He states that he is in the process of submitting a motion

under New York Criminal Procedure Law (“C.P.L.”) § 440.10 and an error coram nobis motion

in the state court so that he may “preserve [his] ineffective trial and appellate counsel claims, as

well as the trial court’s abuse of discretion and error of law.” (ECF No. 1, at 2.) He indicates that

he has completed “most of the [federal habeas] petition” form, but he is not sure how to answer

the questions on the petition form “pertaining to arguments/grounds raised.” (Id. at 1.) Petitioner

also asks the Court to assign pro bono counsel to assist him with his challenge to his conviction.

       Publicly available records indicate that in a judgment rendered June 18, 2015, a New

York Supreme Court, New York County jury convicted Petitioner of burglary in the second

degree, attempted rape in the first degree, and sexual abuse in the first degree. People v. Murphy,

168 A.D.3d 632 (1st Dep’t 2019). The trial court sentenced Petitioner as a second violent felony

offender to an aggregate term of 15 years’ imprisonment. Id. Petitioner filed a postconviction

motion under C.P.L. § 440.10, asserting that his defense counsel was ineffective. The trial court

denied that motion on January 16, 2018. People v. Murphy, 2018 N.Y. Slip Op. 33509(U), 2018

WL 7919035 (N.Y. Sup. Ct. N.Y. Cnty. Jan. 16, 2018). The Appellate Division, First Department,


                                                  2
          Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 3 of 25



consolidated Petitioner’s direct appeal and his § 440.10 appeal, and affirmed Petitioner’s

conviction and the trial court’s rejection of his C.P.L § 440.10 motion. Murphy, 168 A.D.3d at

632. On March 26, 2019, the New York State Court of Appeals denied Petitioner leave to appeal.

People v. Murphy, 33 N.Y.3d 952 (Mar. 26, 2019).

                                           DISCUSSION

       A petition for a writ of habeas corpus brought under § 2254 is the proper vehicle for a

petitioner to challenge “the judgment of a State court . . . on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254. A state

prisoner must exhaust all available state remedies before filing a § 2254 petition. 28 U.S.C.

§ 2254(b); see Rose v. Lundy, 455 U.S. 509, 510 (1982). A petitioner may satisfy the exhaustion

requirement by fairly presenting his claims through a state’s established appellate review

process. O’Sullivan v. Boerckel, 526 U.S. 838, 844-45 (1999). Should a petitioner raise for

habeas corpus relief any grounds raised in N.Y. Crim. P. L. § 440.10 motions and/or other

collateral motions, he must show that those grounds have been completely exhausted by seeking

leave to appeal to the New York State Supreme Court, Appellate Division. Ramos v. Walker, 88

F. Supp. 2d 233 (S.D.N.Y. 2000).

       A petitioner generally must file his § 2254 petition within one year from the date his

judgment of conviction becomes final. See 28 U.S.C. § 2244(d). Generally, a judgment of

conviction becomes final following “the expiration of [the] 90-day period of time to petition for

certiorari in the Supreme Court of the United States.” Warren v. Garvin, 219 F.3d 111, 112 (2d

Cir. 2000). The limitations period to file a petition is tolled, however, for “[t]he time during

which a properly filed application for State post-conviction or other collateral review with

respect to the pertinent judgment or claim is pending” in the state courts. 28 U.S.C. § 2244(d)(2).




                                                  3
            Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 4 of 25



           Here, the Court of Appeals denied Petitioner leave to appeal on March 26, 2019. His

conviction became final 90 days later, that is, on June 25, 2019. Absent any statutory tolling,

Petitioner’s time to file a § 2254 petition expires one year from the date that his conviction

became final, that is, on June 25, 2020. 1

       Petitioner seeks an extension of time or “stay of abeyance” to file his § 2254 petition

because he has additional claims that he needs to exhaust in the state courts. But this Court lacks

jurisdiction to grant an extension or to stay a petition until the petition has been filed. See Green,

260 F.3d at 82; Alvarez v. Doe, No. 19-CV-9003, 2019 WL 5205595, at *3 (S.D.N.Y. Oct. 11,

2019) (“Because Petitioner has not yet filed any petition[] under 28 U.S.C. § 2254, the Court

lacks jurisdiction to grant his request.”). Petitioner has not filed a § 2254 petition, and the Court

finds that his letter does not include sufficient information for the Court to construe it as a

petition. See Rule 2(c) of the Rules Governing § 2254 Cases in the United States District Courts

(describing the information that must be included in a § 2254 petition).

       If Petitioner has exhausted and unexhausted claims, which it appears he does, and wishes

to seek an extension of time to exhaust his unexhausted claims, he must first file a § 2254

petition before the limitations period expires on June 25, 2020. His petition should include his

exhausted grounds 2 as well as those unexhausted grounds that he plans on asserting in his state-




       1
         Under the “prison-mailbox rule,” a prisoner’s documents are deemed filed on the date
that they are given to prison officials for mailing. See Houston v. Lack, 487 U.S. 266 (1988).
Petitioner must therefore place his petition in the prison mail system by June 25, 2020.
       2
         Based on the Appellate Division’s decision, it appears that Petitioner raised the
following grounds in his consolidated appeal: (1) The evidence presented was legally insufficient
to support his convictions; (2) counsel was ineffective because his defense of a lack of proof of
identity was objectively unreasonable; (3) the victim’s statement to a nurse was barred under the
Confrontation Clause; and the trial court abused its discretion in denying Petitioner’s request for
a missing witness charge. See Murphy, 168 A.D.3d at 632-34.


                                                  4
              Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 5 of 25



court motions. 3 A petition containing both exhausted and unexhausted grounds will be treated as

a “mixed petition.” When a presented with a mixed petition, a court has several options: (1) to

stay the petition pending total exhaustion, Rhines v. Weber, 544 U.S. 269, 277-78 (2005); (2) to

dismiss the petition without prejudice pending total exhaustion, Zarvela v. Artuz, 254 F. 3d 374,

380-82 (2d Cir. 2001); or (3) to consider only the exhausted claims if petitioner agrees to

abandon his unexhausted claims, id. It is generally considered an abuse of discretion for a district

court to deny a stay and dismiss a mixed petition if: (1) the petitioner had good cause for his

failure to exhaust; (2) his unexhausted claims are potentially meritorious; and (3) there is no

indication that the petitioner engaged in intentionally dilatory litigation tactics. Rhines, 544 U.S.

at 277.

          The Court understands that Petitioner may have limited access to the facility’s law

library. He is reminded that it is not necessary to cite case law or make legal arguments in his

petition. He only needs to state the relief he is seeking, his grounds for relief, and the facts

supporting each ground. Petitioner may hand-write the petition, provided it is legible. 4


          3
          Petitioner is cautioned, however, that if he does not raise all of his grounds in a single
petition, he will need permission from the Court of Appeals for the Second Circuit to pursue any
subsequent petition to litigate unraised grounds. See 28 U.S.C. § 2244(b)(3)(A) (“Before a
second or successive application permitted by this section is filed in the district court, the
application shall move in the appropriate court of appeals for an order authorizing the district
court to consider the application.”).
          4
          In the alternative, Petitioner may elect to fully exhaust his state-court remedies before
filing his § 2254 petition. If Petitioner files his postconviction motions in the state court before
the expiration of the limitations period to file his § 2254 petition, that is, before June 25, 2020,
the limitations period to file his federal petition will be tolled during the time which his state
postconviction motions are pending in the state courts. See 28 U.S.C. § 2244(d)(2). After fully
exhausting his state-court remedies, Petitioner must then file a new federal § 2254 petition within
the time remaining in the one-year limitations period, measured from the date that his conviction
became final to the date that he fully exhausted his state-court remedies, minus the time during
which his state postconviction motions were pending. Given that Petitioner has already
exhausted some of his claims, and he states that his § 2254 petition is almost complete, and that
he has limited access to the law library, Petitioner may be less likely to miss a deadline if he


                                                   5
          Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 6 of 25



                                 LEAVE TO FILE A PETITION

       The Court grants Petitioner leave to submit a petition for a writ of habeas corpus under

28 U.S.C. § 2254 before the limitations period expires, that is, before June 25, 2020. He must

also complete and submit the attached IFP application or pay the $5.00 filing fee. In his petition,

Petitioner must state his each of his grounds for relief and provide facts in support of each

ground. His grounds for relief should include those grounds that he raised in his consolidated

appeal, as well as any grounds he seeks to assert in the state-court postconviction motions that he

mentions in his letter. Petitioner is reminded that he will ultimately have to exhaust his state-

court remedies with regards to those grounds he plans to raise in his § 440.10 and error coram

nobis motions.

                                          CONCLUSION

       The Court grants Petitioner leave to file a § 2254 petition and an IFP application that

contains the information set forth above. Petitioner must submit the petition to this Court’s Pro

Se Intake Unit by June 25, 2020, caption the document as “Petition,” and label the document

with docket number 20-CV-3076 (LLS). A Petition Under 28 U.S.C. § 2254 form and an IFP

application are attached to this order. Once submitted, the petition shall be reviewed for

substantive sufficiency, and then, if proper, the case will be reassigned to a district judge in

accordance with the procedures of the Clerk’s Office. If Petitioner fails to comply with this order

within the time allowed, and cannot show good cause to excuse such failure, the Court will

dismiss this action.




submits a timely §2254 petition than if he attempts to properly file state-court motions before the
limitations period expires.


                                                  6
           Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 7 of 25



         Because Petitioner has not at this time made a substantial showing of a denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

         The Court denies Petitioner’s request for the assignment of counsel without prejudice to

renewal after he files a § 2254 petition.

         This order will be mailed in chambers.

SO ORDERED.

Dated:     May 15, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  7
             Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 8 of 25



                                   U NIT ED S TATES D ISTRICT C OURT
                                  S OUTHERN D ISTRICT OF N EW Y ORK


(Full name(s) of the plaintiff or petitioner applying (each person
must submit a separate application)
                                                                                CV                          (      ) (         )
                           -against-                                 (Enter case number and initials of assigned judges, if
                                                                     available; if filing this with your complaint, you will not
                                                                     yet have a case number or assigned judges.)




(Full name(s) of the defendant(s)/respondent(s).)


              APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS

I am a plaintiff/petitioner in this case and declare that I am unable to pay the costs of these proceedings and
I believe that I am entitled to the relief requested in this action. In support of this application to proceed in
forma pauperis (“IFP”) (without prepaying fees or costs), I declare that the responses below are true:

1.   Are you incarcerated?                            Yes                  No      (If “No,” go to Question 2.)
     I am being held at:

     Do you receive any payment from this institution?                 Yes              No
     Monthly amount:
     If I am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner
     Authorization” directing the facility where I am incarcerated to deduct the filing fee from my account
     in installments and to send to the Court certified copies of my account statements for the past six
     months. See 28 U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the
     full filing fee.
2. Are you presently employed?                       Yes                  No
     If “yes,” my employer’s name and address are:


     Gross monthly pay or wages:
     If “no,” what was your last date of employment?

     Gross monthly wages at the time:

3. In addition to your income stated above (which you should not repeat here), have you or anyone else
   living at the same residence as you received more than $200 in the past 12 months from any of the
   following sources? Check all that apply.

     (a) Business, profession, or other self-employment                                 Yes                      No
     (b) Rent payments, interest, or dividends                                          Yes                      No


SDNY Rev: 12/12/2014
             Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 9 of 25



     (c) Pension, annuity, or life insurance payments                             Yes                No
     (d) Disability or worker’s compensation payments                             Yes                No
     (e) Gifts or inheritances                                                    Yes                No
     (f) Any other public benefits (unemployment, social security,
                                                                                  Yes                No
         food stamps, veteran’s, etc.)
     (g) Any other sources                                                        Yes                No
     If you answered “Yes” to any question above, describe below or on separate pages each source of
     money and state the amount that you received and what you expect to receive in the future.



     If you answered “No” to all of the questions above, explain how you are paying your expenses:



4.   How much money do you have in cash or in a checking, savings, or inmate account?



5. Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
   financial instrument or thing of value, including any item of value held in someone else’s name? If so,
   describe the property and its approximate value:


6. Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
   expenses? If so, describe and provide the amount of the monthly expense:



7. List all people who are dependent on you for support, your relationship with each person, and how
   much you contribute to their support (only provide initials for minors under 18):


8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
   and to whom they are payable:


Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.


Dated                                                   Signature


Name (Last, First, MI)                                  Prison Identification # (if incarcerated)


Address                                  City                            State            Zip Code


Telephone Number                                        E-mail Address (if available)
ġ

                                          IFP Application, page 2
                Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 10 of 25




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK
                               DANIEL PATRICK MOYNIHAN COURTHOUSE
                                         500 PEARL STREET
                                     NEW YORK, NEW YORK 10007

PRO SE OFFICE                                                                              RUBY J. KRAJICK
Room 230                                                                                   Clerk of Court
                                         Instructions for Filing
                              Petition for a Writ of Habeas Corpus under
                                             28 U.S.C. § 2254


1.     Who should use this form: You should use this form if you are in custody (such as in prison or
       subject to supervised release) based on a state court conviction and you are challenging your state
       court conviction or sentence because it violates federal law, such as the United States Constitution.
       You must first present to the state court your arguments that your conviction violates federal law,
       either on direct appeal or in an application outside the appeal process. You must include in your
       federal § 2254 petition all grounds for relief and facts supporting such grounds and indicate that
       each ground was already presented to the state court. If you were convicted in Bronx, Dutchess,
       New York (Manhattan), Orange, Putman, Rockland, Sullivan or Westchester counties, then the
       Southern District of New York is the proper district to file a § 2254 petition.

2.     Who should not use this form: If you want to challenge the validity of a federal court judgment
       of conviction and sentence, you should file a motion under 28 U.S.C. § 2255 in the federal court
       that entered that judgment. If you want to challenge your immigration detention or other
       immigration related issues, you should use the form Petition for a Writ of Habeas Corpus under 28
       U.S.C. § 2241 (For Immigration Matters).

3.     Caption: The caption is located in the top left corner on the first page of the petition. You, as the
       person filing the petition, are the “petitioner.” Generally, the Warden or Superintendent of the
       institution in which you are confined is the “respondent.” The respondent may also be the
       government official responsible for your confinement.

4.     Signature: The petition must be signed with a pen.

5.     Fee: The filing fee for a habeas petition brought under 28 U.S.C. § 2254 is $5. If you cannot
       afford to pay this fee, you can request that the Court waive the fee by submitting a Request to
       Proceed In Forma Pauperis.
                     Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 11 of 25



2AO 241                                                                                                                                      Page 2
(Rev. 10/07)

                                       PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
                                     HABEAS CORPUS BY A PERSON IN STATE CUSTODY

                     United States District Court                          District:

 Name (under which you were convicted):                                                                        Docket or Case No.:



 Place of Confinement :                                                                      Prisoner No.:



 Petitioner (include the name under which you were convicted)              Respondent (authorized person having custody of petitioner)

                                                                      v.



 The Attorney General of the State of



                                                                   PETITION



 1.            (a) Name and location of court that entered the judgment of conviction you are challenging:




               (b) Criminal docket or case number (if you know):

 2.            (a) Date of the judgment of conviction (if you know):

               (b) Date of sentencing:

 3.            Length of sentence:

 4.            In this case, were you convicted on more than one count or of more than one crime?                       u Yes            u    No

 5.            Identify all crimes of which you were convicted and sentenced in this case:




 6.            (a) What was your plea? (Check one)

                                         u (1)        Not guilty           u      (3)        Nolo contendere (no contest)

                                         u (2)        Guilty               u      (4)        Insanity plea
                     Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 12 of 25



2AO 241                                                                                                                             Page 3
(Rev. 10/07)

               (b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

               you plead guilty to and what did you plead not guilty to?




               (c) If you went to trial, what kind of trial did you have? (Check one)

                        u     Jury      u Judge only
 7.            Did you testify at a pretrial hearing, trial, or a post-trial hearing?

                        u     Yes       u No
 8.            Did you appeal from the judgment of conviction?

                        u     Yes       u No
 9.            If you did appeal, answer the following:

               (a) Name of court:

               (b) Docket or case number (if you know):

               (c) Result:

               (d) Date of result (if you know):

               (e) Citation to the case (if you know):

               (f) Grounds raised:




               (g) Did you seek further review by a higher state court?           u Yes    u No
                        If yes, answer the following:

                        (1) Name of court:

                        (2) Docket or case number (if you know):

                        (3) Result:



                        (4) Date of result (if you know):
                     Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 13 of 25



2AO 241                                                                                                                         Page 4
(Rev. 10/07)

                        (5) Citation to the case (if you know):

                        (6) Grounds raised:




               (h) Did you file a petition for certiorari in the United States Supreme Court?          u Yes         u    No

                        If yes, answer the following:

                        (1) Docket or case number (if you know):

                        (2) Result:



                        (3) Date of result (if you know):

                        (4) Citation to the case (if you know):

 10.           Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions

               concerning this judgment of conviction in any state court?              u Yes           u No
 11.           If your answer to Question 10 was "Yes," give the following information:

               (a)      (1) Name of court:

                        (2) Docket or case number (if you know):

                        (3) Date of filing (if you know):

                        (4) Nature of the proceeding:

                        (5) Grounds raised:




                        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                        u    Yes      u No
                        (7) Result:

                        (8) Date of result (if you know):
                     Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 14 of 25



2AO 241                                                                                                                    Page 5
(Rev. 10/07)

               (b) If you filed any second petition, application, or motion, give the same information:

                        (1) Name of court:

                        (2) Docket or case number (if you know):

                        (3) Date of filing (if you know):

                        (4) Nature of the proceeding:

                        (5) Grounds raised:




                        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                        u    Yes       u No
                        (7) Result:

                        (8) Date of result (if you know):

               (c) If you filed any third petition, application, or motion, give the same information:

                        (1) Name of court:

                        (2) Docket or case number (if you know):

                        (3) Date of filing (if you know):

                        (4) Nature of the proceeding:

                        (5) Grounds raised:
                     Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 15 of 25



2AO 241                                                                                                                          Page 6
(Rev. 10/07)

                        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                        u    Yes       u No
                        (7) Result:

                        (8) Date of result (if you know):

               (d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

               or motion?

                        (1) First petition:     u Yes          u No
                        (2) Second petition:    u Yes          u No
                        (3) Third petition:     u Yes          u No
               (e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:




 12.           For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
               laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
               supporting each ground.

               CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available state-court
               remedies on each ground on which you request action by the federal court. Also, if you fail to set forth all the
               grounds in this petition, you may be barred from presenting additional grounds at a later date.

 GROUND ONE:



 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




 (b) If you did not exhaust your state remedies on Ground One, explain why:
                     Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 16 of 25



2AO 241                                                                                                                              Page 7
(Rev. 10/07)

 (c)           Direct Appeal of Ground One:

               (1) If you appealed from the judgment of conviction, did you raise this issue?            u Yes        u      No

               (2) If you did not raise this issue in your direct appeal, explain why:




 (d) Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                        u     Yes      u No
               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 u Yes        u      No

               (4) Did you appeal from the denial of your motion or petition?                            u Yes        u      No

               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   u Yes        u      No

               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
                     Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 17 of 25



2AO 241                                                                                                                              Page 8
(Rev. 10/07)

 (e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

 used to exhaust your state remedies on Ground One:




 GROUND TWO:



 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




 (b) If you did not exhaust your state remedies on Ground Two, explain why:




 (c)           Direct Appeal of Ground Two:

               (1) If you appealed from the judgment of conviction, did you raise this issue?           u Yes         u     No

               (2) If you did not raise this issue in your direct appeal, explain why:




 (d)           Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                        u     Yes      u No
               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:
                     Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 18 of 25



2AO 241                                                                                                                           Page 9
(Rev. 10/07)

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 u Yes       u       No

               (4) Did you appeal from the denial of your motion or petition?                            u Yes       u       No

               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   u Yes      u        No

               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you :

               have used to exhaust your state remedies on Ground Two




 GROUND THREE:



 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
                     Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 19 of 25



2AO 241                                                                                                                          Page 10
(Rev. 10/07)

 (b) If you did not exhaust your state remedies on Ground Three, explain why?




 (c)           Direct Appeal of Ground Three:

               (1) If you appealed from the judgment of conviction, did you raise this issue?            u Yes        u No
               (2) If you did not raise this issue in your direct appeal, explain why:




 (d)           Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                        u     Yes      u No
               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 u Yes        u No
               (4) Did you appeal from the denial of your motion or petition?                            u Yes        u No
               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   u Yes        u No
               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):
                     Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 20 of 25



2AO 241                                                                                                                          Page 11
(Rev. 10/07)

               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

               have used to exhaust your state remedies on Ground Three:




 GROUND FOUR:



 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




 (b) If you did not exhaust your state remedies on Ground Four, explain why:




 (c)           Direct Appeal of Ground Four:

               (1) If you appealed from the judgment of conviction, did you raise this issue?           u Yes         u No
               (2) If you did not raise this issue in your direct appeal, explain why:



 (d)           Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                        u     Yes      u No
               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:
                     Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 21 of 25



2AO 241                                                                                                                      Page 12
(Rev. 10/07)

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 u Yes       u No
               (4) Did you appeal from the denial of your motion or petition?                            u Yes       u No
               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   u Yes      u No
               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

               have used to exhaust your state remedies on Ground Four:
                     Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 22 of 25



2AO 241                                                                                                                            Page 13
(Rev. 10/07)

 13.           Please answer these additional questions about the petition you are filing:

               (a)       Have all grounds for relief that you have raised in this petition been presented to the highest state court

                         having jurisdiction?    u Yes          u No
                         If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

                         presenting them:




               (b)       Is there any ground in this petition that has not been presented in some state or federal court? If so,

                         ground or grounds have not been presented, and state your reasons for not presenting them:




 14.           Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction

               that you challenge in this petition?           u Yes      u No
               If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues

               raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

               of any court opinion or order, if available.




 15.           Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for

               the judgment you are challenging?              u Yes      u No
               If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the

               raised.
                      Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 23 of 25



2AO 241                                                                                                                         Page 14
(Rev. 10/07)

 16.           Give the name and address, if you know, of each attorney who represented you in the following stages of the

               judgment you are challenging:

               (a) At preliminary hearing:



               (b) At arraignment and plea:



               (c) At trial:



               (d) At sentencing:



               (e) On appeal:



               (f) In any post-conviction proceeding:



               (g) On appeal from any ruling against you in a post-conviction proceeding:




 17.           Do you have any future sentence to serve after you complete the sentence for the judgment that you are

               challenging?            u Yes         u      No

               (a) If so, give name and location of court that imposed the other sentence you will serve in the future:




               (b) Give the date the other sentence was imposed:

               (c) Give the length of the other sentence:

               (d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the

               future?                 u Yes         u      No

 18.           TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

               why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*
                     Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 24 of 25



2AO 241                                                                                                                      Page 15
(Rev. 10/07)




 * The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C.            § 2244(d) provides in

 part that:

               (1)    A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
                      custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

                      (A)      the date on which the judgment became final by the conclusion of direct review or the expiration
                               of the time for seeking such review;

                      (B)      the date on which the impediment to filing an application created by State action in violation of
                               the Constitution or laws of the United States is removed, if the applicant was prevented from
                               filing by such state action;

                      (C)      the date on which the constitutional right asserted was initially recognized by the Supreme
                               Court, if the right has been newly recognized by the Supreme Court and made retroactively
                               applicable to cases on collateral review; or

                      (D)      the date on which the factual predicate of the claim or claims presented could have been
                               discovered through the exercise of due diligence.
                     Case 1:20-cv-03076-LLS Document 2 Filed 05/15/20 Page 25 of 25



2AO 241                                                                                                                         Page 16
(Rev. 10/07)

               (2)    The time during which a properly filed application for State post-conviction or other collateral review
                      with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
                      limitation under this subsection.

 Therefore, petitioner asks that the Court grant the following relief:




 or any other relief to which petitioner may be entitled.




                                                                          Signature of Attorney (if any)




 I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

 Writ of Habeas Corpus was placed in the prison mailing system on                                       (month, date, year).




 Executed (signed) on                                   (date).




                                                                              Signature of Petitioner

 If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.
